The defendant’s specific contentions regarding the Supreme Court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371, 375 [1974]) are unpreserved for appellate review (see CPL 470.05 [2]; People v Jones, 41 AD3d 507 [2007]; People v Melvin, 223 AD2d 604 [1996]). In any event, the Supreme Court’s ruling struck an appropriate balance between the probative value of the defendant’s prior crimes on the issue of his credibility and the possible prejudice to him (see People v Springer, 13 AD3d 657 [2004]; People v Sobers, 272 AD2d 418 [2000]; People v Dwyer, 243 AD2d 645 [1997]). Lifson, J.P., Ritter, Florio and Garni, JJ., concur.